Motion to require the Industrial Board to receive notice of appeal. The Industrial Board, acting through one member, on August 1, 1941, modified a determination made by a referee. Application was then made under section 23 of the Workmen’s Compensation Law for a hearing by the entire Board. This application was denied on September twenty-sixth. Notice of appeal was served on October tenth appealing from the decision filed August 1, 1941. This was more than the twenty days allowed. The refusal to give a hearing by the entire Board on September twenty-sixth is not a reviewable order. There is a rule of the Industrial Board that if an appeal is taken from a decision by the Board acting through one member there will be no review granted by the entire Board. In denying this motion we feel that we should invite the attention of the Legislature to this incongruous situation. Motion denied. Present — Hill, P. J., Crapser, Bliss, Sehenck and Foster, JJ.